MEMORANDUM OPINION
                              Nos. 04-10-00909-CR & 04-10-00910-CR

                                        John Carroll WALSH,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 9, Bexar County, Texas
                                 Trial Court Nos. 316977 & 317712
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 9, 2011

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on February 18, 2010. Because appellant did not file a

motion for new trial, the notice of appeal was due to be filed on March 22, 2010. TEX. R. APP. P.

26.2(a)(1). A motion for extension of time to file the notice of appeal was due on April 6, 2010.

TEX. R. APP. P. 26.3. Appellant did not file his notice of appeal until December 22, 2010;

appellant did not file a motion for extension of time. This court issued an order on January 6,
                                                                   04-10-00909-CR & 04-10-00910-CR

2011 directing appellant to show cause why this appeal should not be dismissed for lack of

jurisdiction. Appellant did not respond.

       When a notice of appeal and motion for extension of time are not filed within the fifteen-

day grace period, the appellate court lacks jurisdiction. TEX. R. APP. P. 26.3; Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from final felony conviction may be sought

by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal

Procedure). Accordingly, the appeals are dismissed for lack of jurisdiction.



                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-